Execution Version



        




TWELFTH AMENDMENT TO
CREDIT AGREEMENT
dated as of
September 8, 2015
among
PETROQUEST ENERGY, INC.,
as Parent,
PETROQUEST ENERGY, L.L.C.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto
____________________________
J.P. MORGAN SECURITIES LLC,
as Lead Arranger
                                                    



US 3703411v.14



--------------------------------------------------------------------------------




TWELFTH AMENDMENT TO CREDIT AGREEMENT


THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Twelfth Amendment”) dated as
of September 8, 2015, is among PETROQUEST ENERGY, INC., a Delaware corporation,
as the Parent, PETROQUEST ENERGY, L.L.C., a Louisiana limited liability company,
as the Borrower, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the
Lenders party hereto.
R E C I T A L S
WHEREAS, the Parent, the Borrower, Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009,
that certain Second Amendment to Credit Agreement dated as of September 30,
2009, that certain Third Amendment to Credit Agreement dated as of August 5,
2010, that certain Fourth Amendment to Credit Agreement dated as of October 3,
2011, that certain Fifth Amendment to Credit Agreement dated as of March 29,
2013, that certain Sixth Amendment to Credit Agreement dated as of June 19,
2013, that certain Seventh Amendment to Credit Agreement dated as of March 31,
2014, that certain Eighth Amendment to Credit Agreement dated as of September
29, 2014, that certain Ninth Amendment to Credit Agreement dated as of February
26, 2015, that certain Tenth Amendment to Credit Agreement dated as of March 27,
2015 and that certain Eleventh Amendment, Limited Consent and Waiver to Credit
Agreement dated as of June 4, 2015 (as otherwise amended, restated, supplemented
or modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans to and extensions of credit for the account of
the Borrower;
WHEREAS, the Administrative Agent and the Lenders acknowledge and agree that in
connection with the closing of the Eleventh Amendment (a) the Borrower
represented to the Administrative Agent and the Lenders that, upon consummation
of the Woodford Asset Sale, the Borrower would repay the outstanding Loans under
the Credit Agreement in the aggregate principal amount of $130,000,000, which
repayment was made contemporaneously with the closing of the Woodford Asset Sale
and (b) the Administrative Agent and the Lenders relied on such representation
by the Borrower with regards to the repayment of the Loans upon consummation of
the Woodford Asset Sale when consenting to (i) the Woodford Asset Sale and (ii)
the other amendments, consents and releases set forth in the Eleventh
Amendment.               
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as more particularly
set forth herein, including, without limitation, to (a) permit a partial
Redemption of the Senior Notes due 2017, (b) exclude the Senior Notes due 2017
from current liabilities in the calculation of the Current Ratio for the fiscal
quarters ending September 30, 2016 and December 31, 2016, (c) amend the ratio of
Total Debt to EBITDAX and (d) increase the minimum mortgage and title
requirements.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




--------------------------------------------------------------------------------




Section 1.Defined Terms. Each capitalized term used herein (including, without
limitation, in the preamble and recitals) but not otherwise defined herein has
the meaning given such term in the Credit Agreement, including, to the extent
the context so requires, after giving effect to the amendments to the Credit
Agreement contained in this Twelfth Amendment. Unless otherwise indicated, all
article and section references in this Twelfth Amendment refer to articles and
sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Twelfth
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Credit Agreement is hereby amended effective as of the
Twelfth Amendment Effective Date (as defined below) in the manner provided in
this Section 2.
2.1    Amendments to Section 1.02.
(a)    The following definition is hereby amended and restated in its entirety
to read in full as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the
Ninth Amendment, the Tenth Amendment, the Eleventh Amendment and the Twelfth
Amendment as the same may from time to time be further amended, modified,
supplemented or restated.
(b)    The following definitions are added where alphabetically appropriate:
“Twelfth Amendment” means the Twelfth Amendment to Credit Agreement dated as of
September 8, 2015 among the Parent, the Borrower, the Guarantor, the
Administrative Agent, and the Lenders party thereto.
“Unused Availability” means (to the extent that the Borrower is permitted to
borrow such amounts under the terms of this Agreement including, without
limitation, Section 6.02 hereof) at any time, an amount equal to (a) the lesser
of (i) the aggregate Commitments and (ii) the Borrowing Base minus (b) the
aggregate Revolving Credit Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).


2.2    Amendment to Section 7.05 of the Credit Agreement. Section 7.05 of the
Credit Agreement is hereby amended to restate clause (ii) of subsection (a) in
its entirety to read in full as follows:
(ii)    that involve any Loan Document or the Transactions (other than those
solely involving a mortgage or deed of trust (and no other Loan Documents) and
which relate to a claim regarding the title of the Borrower or any Subsidiary to
any Oil and Gas Property, provided that (x) the mortgage and title requirements

2



--------------------------------------------------------------------------------




under Section 8.13, Section 8.14 and Section 8.19 would remain satisfied if such
Oil and Gas Property was deemed to be not mortgaged or deemed to be a property
for which satisfactory evidence of title was not delivered for purposes of such
calculations and (y) the aggregate value attributed to such Oil and Gas
Properties in the most recently determined Borrowing Base (as determined by the
Administrative Agent) which are subject to such actions, suits, investigations,
proceedings or arbitrations does not exceed $2,500,000 at the time).
2.3    Amendment to Section 8.13 of the Credit Agreement. Section 8.13 of the
Credit Agreement is hereby amended to restate each reference to “80%” therein
with “90%”.
2.4    Amendment to Section 8.16 of the Credit Agreement. Section 8.16 of the
Credit Agreement is hereby amended to restate subsection (c) in its entirety to
read in full as follows:
(c)    the Borrower shall have (after giving effect to any termination payments
associated with termination) Unused Availability under this Agreement of not
less than 15% of the aggregate Commitments.
2.5    Amendment to Article VIII of the Credit Agreement. Article VIII of the
Credit Agreement shall be amended by inserting a new Section 8.19, which shall
read in full as follows:
Section 8.19 Supplemental Mortgaged Properties. In addition to the requirements
of Section 8.14(a), Borrower shall, in connection with each redetermination of
the Borrowing Base, review the Reserve Report and the list of Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 90% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 90% of such total value, then the Borrower shall, and shall
cause the Borrower’s Subsidiaries to, grant, within thirty (30) days of delivery
of the certificate required under Section 8.12(c) or on the date of the delivery
of the additional Engineering Reports under Section 3.04(c)(ii)(B), to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments that represent at least 10% of
such total value, such that after giving effect thereto, together with the Oil
and Gas Properties that are required to be Mortgaged Properties under Section
8.14(a), the Mortgaged Properties, in aggregate, represent at least 90% of such
total value. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.


2.6    Amendment to Article IX of the Credit Agreement.

3



--------------------------------------------------------------------------------




(a)    Amendment to Section 9.01.    Section 9.01 of the Credit Agreement is
hereby amended to restate subsections (a) and (b) in their entirety to read in
full as follows:
(a)    Leverage Ratio. The Parent will not, at any time, permit its ratio of
Total Debt as of such time to EBITDAX for any period of four consecutive fiscal
quarters to be greater than:
(i) 4.00 to 1.0 as of the last day of the fiscal quarter ending September 30,
2015; provided that, for purposes of determining compliance with this Section
9.01(a)(i) for each of the four consecutive fiscal quarter periods ending
September 30, 2015, “Total Debt” shall be reduced by the amount of unencumbered
and unrestricted net cash proceeds actually received by the Borrower from the
Woodford Asset Sale, such reduction not to exceed an aggregate amount of
$130,000,000;
(ii) so long as the Borrower has Unused Availability under this Agreement
greater than or equal to 75% of the aggregate Commitments at all times during
the consecutive three (3) month period prior to and including the date of such
calculation, (A) 4.50 to 1.0 as of the last day of the fiscal quarters ending
December 31, 2015, March 31, 2016, June 30, 2016 and September 30, 2016 and (B)
4.25 to 1.0 as of the last day of the fiscal quarter ending December 31, 2016;
provided that, for purposes of determining compliance with this Section
9.01(a)(ii) for each of the four consecutive fiscal quarter periods ending
December 31, 2015, March 31, 2016, June 30, 2016, September 30, 2016 and
December 31, 2016, “Total Debt” shall be reduced by the amount of unencumbered
and unrestricted cash of the Parent and its Subsidiaries;
(iii) if the Borrower has Unused Availability under this Agreement of less than
75% of the aggregate Commitments at any time during the consecutive three (3)
month period prior to and including the date of such calculation, (A) 5.75 to
1.0 as of the last day of the fiscal quarters ending December 31, 2015, March
31, 2016, June 30, 2016 and September 30, 2016 and (B) 5.25 to 1.0 as of the
last day of the fiscal quarter ending December 31, 2016; or
(iv) 5.00 to 1.0 as of the last day of any fiscal quarter ending on or after
March 31, 2017.
(b)    Current Ratio. The Parent will not permit its ratio of (i) consolidated
current assets (including the Unused Availability, but excluding non-cash assets
under ASC 815) to (ii) consolidated current liabilities (excluding (A) non-cash
obligations under ASC 815 and ASC 410 and (B) for the fiscal quarters ending
September 30, 2016 and December 31, 2016, liabilities in respect of the Senior
Notes due 2017), as of the last day of any fiscal quarter, to be less than 1.0
to 1.0.
(b)    Amendment to Section 9.04(b). Section 9.04(b) of the Credit Agreement
shall be amended to restate subsection (b) in its entirety to read in full as
follows:

4



--------------------------------------------------------------------------------




(b)    Redemption of Senior Notes and Bridge Loans; Amendment of Senior
Indenture and Bridge Loan Facility. It will not, and will not permit any of its
Subsidiaries to, prior to the date that is ninety-one (91) days after the
Maturity Date: (i) call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Senior Notes, the Bridge Loans, the Converted Term Loan, Senior
Exchange Notes or any Permitted Refinancing Debt in respect thereof; provided
that the Borrower and/or the Parent may (x) prepay the Senior Notes and/or the
Bridge Loans, the Converted Term Loan and the Senior Exchange Notes with (A) the
proceeds of any Permitted Refinancing Debt (or with the proceeds of Second Lien
Permitted Debt) or (B) the net cash proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of the Parent and, in the case of Senior
Notes, following the completion of a tender offer which is substantially
concurrent with the incurrence of such Permitted Refinancing Debt, (y) issue
additional Equity Interests (other than Disqualified Capital Stock) of the
Parent in exchange for all or a portion of the Senior Notes or (z) on or before
June 30, 2016, Redeem (in part) the Senior Notes due 2017 with cash (other than
cash constituting proceeds of any Loan); provided that (A) the Borrower shall
have, on a pro-forma basis after giving effect to such Redemption, Unused
Availability under this Agreement of not less than 25% of the aggregate
Commitments and (B) no Default or Event of Default shall have occurred and be
continuing; or (ii) amend, modify, waive or otherwise change, consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Senior Notes, the Bridge Loan Facility, the Converted Term Loan, the Senior
Exchange Notes or any Permitted Refinancing Debt or the Senior Indenture if the
effect thereof would be to shorten its maturity or average life or increase the
amount of any payment of principal thereof or increase the rate or shorten any
period for payment of interest thereon.
Section 3.    Redetermination of Borrowing Base. The Lenders party hereto hereby
agree that for the period from and including the Twelfth Amendment Effective
Date, but until the next Redetermination Date, the amount of the Borrowing Base
shall be decreased to $55,000,000. Notwithstanding the foregoing, the Borrowing
Base may be subject to further adjustments from time to time pursuant to Section
8.13(c), Section 8.16 and Section 9.12(d) of the Credit Agreement. The Lenders
party hereto, the Borrower and the Parent agree that (a) the redetermination
provided for in this Section 3 shall constitute the Interim Redetermination of
the Borrowing Base for September 1, 2015 pursuant to Section 3.2 of the Eleventh
Amendment and (b) the next redetermination of the Borrowing Base is scheduled
for December 1, 2015 pursuant to Section 3.2 of the Eleventh Amendment.
Section 4.    Conditions Precedent. The amendments to the Credit Agreement
contained in Section 2 hereof and the provisions of Section 3 hereof shall each
be effective on the date (the “Twelfth Amendment Effective Date”) that each of
the following conditions precedent is satisfied or waived in accordance with
Section 12.02 of the Credit Agreement:

5



--------------------------------------------------------------------------------




4.1    Counterparts. Administrative Agent shall have received from the Required
Lenders, the Parent, the Borrower and each Guarantor, counterparts (in such
number as may be requested by the Administrative Agent) of this Twelfth
Amendment signed on behalf of such Persons.
4.2    Fees and Expenses. The Borrower shall have paid to Administrative Agent
any and all fees and expenses payable to Administrative Agent or the Lenders
pursuant to or in connection with this Twelfth Amendment.
4.3    Title and Mortgage. The Administrative Agent shall:
(a)    be reasonably satisfied that the Security Instruments create first
priority,     perfected Liens (subject only to Excepted Liens identified in
clauses (a) to     (d) and (f) of the definition thereof, but subject to the
provisos at the end     of such definition) on at least 90% of the total value
of the Oil and Gas     Properties evaluated in the most recently delivered
Reserve Report; and
(b)    have received title information as the Administrative Agent may
    reasonably require satisfactory to the Administrative Agent setting forth
    the status of title to at least 90% of the total value of the Oil and Gas
    Properties evaluated in the most recently delivered Reserve Report.
4.4    No Default/No Event of Default/No Borrowing Base Deficiency. No Default,
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing.
4.5    Other Documents. Administrative Agent shall have received such other
documents as Administrative Agent or counsel to Administrative Agent may
reasonably request.
Administrative Agent is hereby authorized and directed to declare this Twelfth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of Administrative Agent, compliance with the
conditions set forth in this Section 4. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 5.    Miscellaneous.
5.1    Confirmation. Any and all of the terms and provisions of the Credit
Agreement and the other Loan Documents shall, except as modified hereby, remain
in full force and effect following the effectiveness of this Twelfth Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Twelfth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent

6



--------------------------------------------------------------------------------




any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) no Material Adverse Effect has occurred.
5.3    Loan Document. This Twelfth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
5.4    Counterparts. This Twelfth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Twelfth Amendment by facsimile transmission or via
.pdf shall be effective as delivery of a manually executed counterpart hereof.
5.5    NO ORAL AGREEMENT. THIS TWELFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS TWELFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
5.6    GOVERNING LAW. THIS TWELFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
5.7    FATCA. From and after the Twelfth Amendment Effective Date, the Borrower
shall indemnify the Administrative Agent, and hold it harmless from, any and all
losses, claims, damages, liabilities and related expenses, including Taxes and
the fees, charges and disbursements of any counsel for any of the foregoing,
arising in connection with the Administrative Agent’s treating, for purposes of
determining withholding Taxes imposed under FATCA, the Twelfth Amendment as
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
5.8    Payment of Expenses. The Borrower agrees to pay or reimburse
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Twelfth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to Administrative
Agent.

7



--------------------------------------------------------------------------------




5.9    Severability. Any provision of this Twelfth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.10    Successors and Assigns. This Twelfth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


[SIGNATURES BEGIN NEXT PAGE]



8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
duly executed as of the date first written above.




BORROWER:    PETROQUEST ENERGY, L.L.C.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer




PARENT:    PETROQUEST ENERGY, INC.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer




GUARANTOR:    TDC ENERGY LLC
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer



[SIGNATURE PAGE TO PETROQUEST TWELFTH AMENDMENT]



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    JPMORGAN CHASE BANK, N.A.
AND LENDER
individually, as a Lender, as Administrative Agent and as Issuing Bank





By:     /s/ Darren Vanek                
Name: Darren Vanek
Title: Executive Director

[SIGNATURE PAGE TO PETROQUEST TWELFTH AMENDMENT]



--------------------------------------------------------------------------------






LENDER:                    WELLS FARGO BANK, N.A.






By:     /s/ Brett Steele                    
Name: Brett Steele
Title: Vice President



[SIGNATURE PAGE TO PETROQUEST TWELFTH AMENDMENT]



--------------------------------------------------------------------------------






LENDER:                    CAPITAL ONE, NATIONAL ASSOCIATION


By:     /s/ Christopher Kuna                
Name: Christopher Kuna
Title: Vice President

[SIGNATURE PAGE TO PETROQUEST TWELFTH AMENDMENT]



--------------------------------------------------------------------------------






LENDER:    IBERIABANK
By:     /s/ W. Bryan Chapman            
Name: W. Bryan Chapman
Title: Executive Vice President

[SIGNATURE PAGE TO PETROQUEST TWELFTH AMENDMENT]



--------------------------------------------------------------------------------




LENDER:                    BANK OF AMERICA, N.A.


By:     /s/ Raza Jafferi                    
Name: Raza Jafferi
Title: Vice President



[SIGNATURE PAGE TO PETROQUEST TWELFTH AMENDMENT]



--------------------------------------------------------------------------------




LENDER:                    THE BANK OF NOVA SCOTIA


By:     /s/ Terry Donovan                
Name: Terry Donovan
Title: Managing Director



[SIGNATURE PAGE TO PETROQUEST TWELFTH AMENDMENT]

